SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 0-26845 Theater Xtreme Entertainment Group, Inc. (Exact name of small business issuer as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 65-0913583 (IRS Employer Identification No.) 250 Corporate Boulevard, Suites E & F, Newark, Delaware19702 (Address of principal executive offices) (302) 455-1334 (Issuer’s telephone number) N/A (Former name, former address, and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days._X_ Yes No Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes_X_ No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 14, 2007, there were 20,812,425 shares of common stock, $0.001 par value, issued and outstanding. Transitional Small Business Disclosure Format (check one):Yes NoX THEATER XTREME ENTERTAINMENT GROUP, INC. Form 10-QSB Index September 30, 2007 Page Part I: Financial Information Item 1. Financial Statements 3 Balance Sheet as of September 30, 2007 (Unaudited) and June 30, 2007 (Audited) 3 Statements of Operations for the Three Months Ended September 30, 2007 and 2006 (Unaudited) 4 Statement of Changes in Stockholders’ Equity (Deficit) for the Three Months Ended September 30, 2007 (Unaudited) 5 Statement of Cash Flows for the Three Months Ended September 30, 2007 and 2006 (Unaudited) 6 Notes To Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 17 Item 3. Controls and Procedures 22 Part II: Other Information Item 6. Exhibits 23 Signatures 24 PART I FINANCIAL INFORMATION Item 1.Financial Statements THEATER XTREME ENERTAINMENT GROUP, INC. BALANCE SHEETS SEPTEMBER 30, 2, 2007 SEPTEMBER 30 JUNE 30 2007 2007 Assets (Unaudited) (Audited) Current Assets: Cash and equivalents $ 235,300 $ 232,583 Accounts receivable, net of allowance of $ 65,366, and $ 65,782 231,735 292,060 Inventory 750,804 810,504 Prepaid expenses 473,202 164,390 Other current assets 207,759 219,045 Total current assets 1,898,800 1,718,582 Property and Equipment, net 867,371 933,394 Other Assets: Deferred financing fees 320,927 342,990 Deposits 48,954 48,954 $ 3,136,052 $ 3,043,920 Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued expenses $ 993,378 $ 801,978 Payroll liabilities 146,630 149,221 Current portion of notes payable 37,807 37,047 Non-convertible debentures 300,000 300,000 Promissory notes 225,000 - Deferred franchise fees 316,500 299,000 Deferred sales 683,020 495,751 Total current liabilities 2,702,335 2,082,997 Long-term Liabilities: Non-convertible debentures 2,700,000 2,700,000 Notes payable, net of current portion 97,571 107,224 Total long-term liabilities 2,797,571 2,807,224 Total liabilities 5,499,906 4,890,221 Stockholders' Equity (Deficit): Preferred stock, no par value, 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par, 50 million shares authorized; 20,812,425 and 20,087,425 shares issued and outstanding 20,812 20,087 Additional paid in capital 6,115,905 5,541,029 Accumulated deficit (8,500,571 ) (7,407,417 ) Total stockholders' deficit (2,363,854 ) (1,846,301 ) $ 3,136,052 $ 3,043,920 The accompanying notes are an integral part of these financial statements. 3 THEATER XTREME ENTERTAINMENT GROUP, INC. STATEMENTS OF OPERATIONS THREE MONTHS ENDED SEPTEMBER 30, 2007 and 2006 2007 2006 Revenues $ 1,203,013 $ 1,462,528 Cost of revenues 820,285 932,594 Occupancy expenses 155,067 121,913 Selling, general and administrative expenses 1,198,841 1,056,462 2,174,193 2,110,969 Loss from operations (971,180 ) (648,441 ) Interest income - 242 Interest expense (121,974 ) (3,564 ) Net loss $ (1,093,154 ) $ (651,763 ) Basic and diluted: Loss per common share $ (0.05 ) $ (0.03 ) Weighted average shares 20,661,601 19,420,584 The accompanying notes are an integral part of these financial statements. 4 THEATER XTREME ENTERTAINMENT GROUP, INC. STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) THREE MONTHS ENDED SEPTEMBER 30, 2007 Number of ($ US except shares) Shares - Additional Total Common Common Paid-in Accumulated Stockholders' Stock Stock Capital Deficit Equity (Deficit) Balance at June 30, 2007 (Audited) 20,087,425 $ 20,087 $ 5,541,029 $ (7,407,417 ) $ (1,846,301 ) Issuance of common stock, services rendered 725,000 $ 725 $ 436,312 $ - 437,037 Vested employee stock options - - 31,443 - 31,443 Vested non-employee stock options - - 3,721 - 3,721 Issuance of warrants, notes payable - - 12,000 - 12,000 Issuance of warrants, services rendered - - 91,400 - 91,400 Net loss for the three months ended September 30, 2007 - - - (1,093,154 ) (1,093,154 ) Balance at September 30, 2007 (Unaudited) 20,812,425 $ 20,812 $ 6,115,905 $ (8,500,571 ) $ (2,363,854 ) The accompanying notes are an integral part of these financial statements. 5 THEATER XTREME ENTERTAINMENT GROUP, INC. STATEMENTS OF CASH FLOWS THREE MONTHS ENDED SEPTEMBER 30, 2007 and 2006 2007 2006 Cash flows from operating activities: Net Loss $ (1,093,154 ) $ (651,763 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 68,590 34,970 Amortization of prepaid consulting services 136,483 - Issuance of common stock for services 41,387 425,000 Issuance of common stock, purchase of assets - 40,000 Issuance of warrants for services 600 - Increase (decrease) in Allowance for Doubtful Accounts (416 ) 25,000 Employee stock option vesting for compensation 31,443 32,654 Non-employee stock option vesting for services 3,721 2,390 Amortization of deferred charges 34,063 - (Increase) decrease in assets Accounts receivable 60,741 30,725 Inventory 59,700 (147,411 ) Prepaid expenses 41,155 (352,627 ) Other Assets 11,286 15,441 Increase (decrease) in liabilities Accounts payable and accrued expenses 191,400 227,494 Payroll liabilities (2,591 ) 34,503 Deferred franchise fees 17,500 15,000 Deferred sales 187,269 (2,379 ) Other Current Liabilities - 41,343 Net cash used in operating activities (210,823 ) (229,660 ) Cash flows from investing activities: Deposits on stores and corporate facility - (28,234 ) Purchase of property and equipment (2,567 ) (141,928 ) Net cash used in investing activities (2,567 ) (170,162 ) Cash flows from financing activities: Repayment of notes payable (8,893 ) (11,188 ) Proceeds from note payable - 140,709 Proceeds from short-term promissory notes 225,000 - Proceeds from issuance of common stock - - Net cash used in financing activities 216,107 129,521 Net increase (decrease) in cash 2,717 (270,301 ) Cash and equivalents, beginning of period 232,583 466,481 Cash and equivalents, end of period 235,300 $ 196,180 Supplemental disclosure: Cash paid during the quarter for interest $ 15,048 $ 3,564 Supplemental disclosure of non-cash investing and financing activites: Liabilities assumed as part of acquisition of property $ - $ 2,598 Acquisition of property and equipment by issuance of notes payable $ - $ 140,709 Prepaid consulting services by issuance of common stock $ 395,650 $ - Prepaid consulting services by issuance of warrants $ 90,800 $ - Deferred Financing charges by issuance of warrants $ 12,000 $ - The accompanying notes are an integral part of these financial statements. 6 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1:Nature of Operations and Significant Accounting Policies Basis of Presentations.The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions for Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ending September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending June 30, 2008. The unaudited financial statements should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007. Nature of Operations.Theater Xtreme Entertainment Group, Inc. (the “Company”), a Florida corporation, is a retail store and franchise marketing company engaged in retail sales and distribution through the operation of Company-owned home cinema design stores, the sale of franchise licenses and wholesale product distribution to franchisees. The Company opened its first Company retail store, or design store on September 1, 2003 in Newark, Delaware.In August 2004 the Company opened a second Company owned design store in Wilmington, Delaware.A third Company owned design store opened in Bel Air, Maryland in September 2005.In July, 2006, the Company purchased the assets and assumed the leasehold of its franchisee located in Leesport, Pennsylvania. In March, 2007, the Company relocated its Wilmington, Delaware design store to an improved location in Wilmington, Delaware.The Company sold twenty-two franchises through June 30, 2007 and an additional two through September 30, 2007 bringing the total number of franchises sold through September 30, 2007 to twenty-four. The first franchise design center opened in May, 2005 in East Longmeadow, Massachusetts.Through June 30, 2007 the Company had nine franchise stores opened and operating. During the three months ended September 30, 2007, an additional two franchise stores opened bringing the total number of opened and operating franchise locations to eleven. Effective November 6, 2007, the Company closed two of its five Company-owned retail stores, one in Leesport, Pennsylvania (formerly a franchise store) and one in Newark, Delaware (its first location) and eliminated staff at these locations.The Company has taken these actions as part of a recently implemented store performance evaluation and cost and expense reduction initiative developed earlier and designed to reduce costs and expenses. Industry Risks. The Company participates in a highly volatile industry that is characterized by rapid technological change, intense competitive pressure, and cyclical market patterns. The Company’s results of operations will be affected by a wide variety of factors, including general economic conditions, decreases in average selling prices over the life of any particular product, the timing of new product introductions (by the Company, its competitors, and others), the ability to acquire sufficient quantities of a given product in a timely manner, the timely implementation of new technologies, the ability to safeguard intellectual property from competitors, and the effect of new technologies resulting in rapid escalation of demand for some products in the face of equally steep decline in demand for others. Based on the factors noted herein, the Company may experience substantial period-to-period fluctuations in future operating results. Use of Estimates. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. 7 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1:Nature of Operations and Significant Accounting Policies (Continued) Revenue Recognition.Retail sales include all sales from Company-owned design centers.The following is a summary of earned revenues for the three months ended September 30: 2007 2006 Retail sales $ 767,260 $ 1,262,564 Wholesale sales 311,625 162,020 Franchise licenses and royalties 124,128 37,944 Total revenues $ 1,203,013 $ 1,462,528 Retail sales represent the sale and installation of home-theater equipment.In accordance with the SEC’s Staff Accounting Bulletin No. 104 (SAB 104) “Revenue Recognition,” the Company recognizes revenue when persuasive evidence of a customer arrangement exists or acceptance occurs, receipt of goods by the customer occurs, the price is fixed or determinable, and the sales revenues are considered collectible.Revenue is recognized on such sales when the equipment is delivered and the installation is substantially completed.Generally these events occur on the same date. Revenues are recognized on a completion of work or product delivered basis for larger, more complex systems where installation occurs over a period of time.Larger systems are principally aggregations of a number of smaller, same-customer service work orders or product orders that collectively are characterized as complex installations whose service or product delivery dates can extend over a number of weeks owing to both customer installation time preferences or unavailability of product. Customer deposits on orders that are not completed are shown as deferred revenue. Also included in deferred revenue is an amount that represents the unexpired (unearned) portions of paid customer extended service contracts. In addition, the Company has deferred revenue from the sales of franchise licenses. Such revenue will be recognized when the related franchise design center opens for business, as that is the time when the Company has substantially completed its obligations to these franchisees. The following is a summary of amounts included in deferred sales as at September 30: 2007 2006 Deferred retail sales $ 663,451 $ 651,898 Unearned service contract revenue 19,569 25,428 Total deferred retail sales $ 683,020 $ 677,326 8 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1:Nature of Operations and Significant Accounting Policies (Continued) Loss Per Share.The Company follows SFAS No. 128, "Earnings Per Share," resulting in the presentation of basic and diluted earnings (loss) per share.The basic loss per share calculations include the change in capital structure which resulted from the merger for all periods presented.For the three months ended September 30, 2007 and 2006, the basic and diluted loss per share are the same, because the assumed conversion of the common stock equivalents would be anti-dilutive as the Company experienced net losses for these periods. Income Taxes.The Company accounts for income taxes under SFAS No. 109, “Accounting for Income Taxes,” which requires an asset and liability approach to financial accounting and reporting for income taxes.Deferred income tax assets and liabilities are computed annually for temporary differences between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized.Income tax expense is the tax payable or refundable for the period plus or minus the change during the period in deferred tax assets and liabilities. Inventory Obsolescence.Inventory represents a significant portion of the Company’s assets.The Company’s profitability and viability are highly dependent on the demand for its products.An imbalance between purchasing levels and sales could cause rapid and material obsolescence, and loss of competitive price advantage and market share.The Company believes that its product mix has provided sufficient diversification to mitigate this risk.At the end of each reporting period, the Company reduces the value of its inventory by an estimate of what the Company believes to be obsolete, and the Company recognizes an expense in this amount, which is included in cost of sales in its statement of operations. In the Company’s industry, merchandise models change periodically. When they do, the Company reclassifies the old model into a discontinued category. The Company also reclassifies merchandise into the discontinued category when the Company decides it no longer wants to sell the item. At the end of each reporting period, the Company reviews the value of discontinued merchandise and reduces its value in cases where the net realizable value is estimated to be less than the cost of the merchandise. Generally, the Company attempts to sell these discontinued models at standard retail prices. The Company also similarly evaluates the obsolescence of its display inventories and service parts inventory. Shipping and Handling Fees and Costs.The Company classifies shipping and handling fees when charged to the customer as revenue. The Company classifies shipping and handling costs as part of selling and administration expenses.Shipping and handling costs were $14,128 and $24,021 for the three months ended September 30, 2007 and 2006, respectively. In view of the Company’s treatment of shipping and handling costs as a component of selling, general and administrative cost, its gross margin may not be comparable to those of other companies where shipping and handling costs are included in cost of revenue. Advertising Costs.Advertising and sales promotion costs are expensed as incurred. Advertising and promotion expense, excluding investor relations expenses, totaled $147,834 and $173,782 for the three months ended September 30, 2007 and 2006, respectively. 9 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1:Nature of Operations and Significant Accounting Policies (Continued) Investor Relations Costs.Investor relations services are expensed as incurred. Investor relations expenses, including investor relations promotional costs, totaled $107,579 and $87,949 for the three months ended September 30, 2007 and 2006, respectively. Stock-Based Compensation.In December 2004, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard SFAS No. 123 (revised 2004), Share-Based Payment (“SFAS No. 123(R)”). SFAS No. 123(R) supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends SFAS No. 95, Statement of Cash Flows.Generally, the approach in SFAS No. 123(R) is similar to the approach described in SFAS No. 123. However, SFAS No. 123(R) requires share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values at the date of grant. Pro forma disclosure is no longer an alternative. On January 1, 2006, the Company adopted SFAS No. 123(R) using the modified prospective method as permitted under SFAS No. 123(R). Under this transition method, beginning with the first calendar quarter of 2006, recognized compensation costs include compensation cost for all non-forfeited share-based payments granted, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R), and without regard to vesting. In accordance with the modified prospective method of adoption, the Company’s results of operations and financial position for the year ended June 30, 2006 have not been restated. As a result of the adoption of SFAS No. 123(R), during the three months ended September 30, 2007 and 2006, the Company’s net income was approximately $35,164 and $35,044 lower, respectively, as a result of stock-based compensation expense, including $3,721 and $2,390, respectively, recognized on behalf of outside board members. As of September 30, 2007, there was $295,474 of unrecognized compensation expenses and $32,447 of unrecognized expenses for services related to non-vested market-based option share awards that are expected to be recognized through the fiscal year ended June 30, 2011. 10 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1:Nature of Operations and Significant Accounting Policies (Continued) Recently Issued Pronouncements:In June 2006, the Financial Accounting Standards Board ("FASB") issued Interpretation No. 48 ("FIN 48"), Accounting for Uncertainty in Income Taxes. FIN 48 prescribes detailed guidance for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in an enterprise's financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. Tax positions must meet a more-likely-than-not recognition threshold at the effective date to be recognized upon the adoption of FIN 48 and in subsequent periods. FIN 48has been adopted by the Company asof July 1, 2007and the provisions of FIN 48 were applied to all tax positions under Statement No. 109after initial adoption. The cumulative effect of applying the provisions of this interpretation will be reported as an adjustment to the opening balance of retained earnings for that fiscal year. Theadoption of FIN 48 did not require an adjustment to the Company's financial statements. In September, 2006, the FASB issued SFAS No. 157, Fair Value Measurements, ("SFAS No. 157"). SFAS No. 157 establishes a framework for measuring fair value and expands disclosures about fair value measurements.The changes to current practice resulting from the application of this statement relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements.The Statement is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Company does not believe that the adoption of the provisions of SFAS No. 157 will materially impact its financial statements or footnote disclosures. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.This Statement permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This statement also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and will become effective for the Company beginning with the first quarter of fiscal 2009.The Company has not yet determined the impact of the adoption of SFAS No. 159 on its financial statements and footnote disclosures. 11 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 2:Management’s Plans Future capital requirements and the adequacy of available funds will depend on numerous factors and risks, including, among other factors, the successful expansion and increase in the number of Company-owned retail design centers and the sale of Company franchises. Further, the Company’s results of operations and resulting capital requirements will be affected by a variety of additional factors and risks including, but not limited to, general economic conditions, decreases in average selling prices over the life of any particular product, new product and technology introductions and the ability to develop and maintain critical strategic supply and co-marketing relationships. The Company has incurred significant losses from operations, has an accumulated deficit and a highly leveraged capital position that raises substantial doubts about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments related to recoverability and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company expects to incur significant expenditures to further the development and commercialization of its products. To achieve this, The Company has requested and received deferral of interest payments due to its principal debtor through December 31, 2007, is currently negotiating with its short term debenture creditors for an extension of the term of the short-term debentures for an additional year, and is diligently pursuing the raising of additional funds. The Company has identified a number of potential sources of new funding and is currently working toward a conclusion that would provide interim funds as well as a longer term capital raise effort. However, at the time of preparation of these statements no definitive arrangements have been made and there is no assurance that any would be forthcoming. Note 3:Notes Payable Between July 20 and August 15, 2007, the Company executed and delivered promissory notes to three accredited investors ( the “Promissory Note Investors”) in the aggregate face amount of $225,000 (the “Promissory Notes”), and warrants (the “Promissory Warrants”) to purchase up to 112,500shares, in the aggregate, of the Company’s common stock (the “Promissory Note Financing”). The proceeds of the Promissory Note Financing were used for general corporate purposes. The Promissory Notes bear interest at 14% per annum, mature one year from the date of issue and may be prepaid at any time without penalty.The Promissory Warrants have an exercise price of $1.00 per share and are subject to full ratchet price protection for the five-year life of the Promissory Warrants.Repayment of the Promissory Notes is guaranteed by Scott R. Oglum, Chief Executive Officer of the Company, through separate Guaranty and Pledge agreements with all three accredited investors. The guarantees are secured by a pledge by Mr. Oglum of up to 3,618,275 shares, in the aggregate, of the Company’s common stock which he owns representing his entire holdings. In September, 2007, the Company indemnified Mr. Oglum, in connection with the Guaranty and Pledge Agreements, for any and all payments made by Mr. Oglum to the holders of the Promissory Notes and for the dollar amount of any unrecovered proceeds pursuant to the sale of any of the Pledged Shares as may be sold pursuant to the Guaranty and Pledge Agreements.The Promissory Note Financing was made in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933, as amended. See also Note 7, Subsequent events. 12 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 4:Common Stock During the three months ended September 30, 2007, the Company issued 650,000 of its common shares at $0.61 per share, representing the fair value of the price per share at the time of issuance, with anaggregate value of $395,650, and granted warrants to purchase 500,000 shares of the Company’s common stock at an exercise price of $1.00 per share, to a consultant for services rendered. The Company valued the common stock purchase warrants at $90,800. The values of the common stock and purchase warrants shall both be amortized over a twelve month period. During the three months ended September 30, 2007, the Company issued 75,000 of its common shares at $0.55 per share, representing the fair value of the price per share at the time of issuance, with an aggregate value of $41,387, to another unrelated consultant for services rendered. During the three months September 30, 2007, the Company granted warrants to purchase 8,750 shares of the Company’s common stock at an exercise price of $1.00 per share to a consultant in consideration for services rendered. The Company valued these warrants at $600 and expensed this amount in the three months ended September 30, 2007 as a consulting expense. During the three months September 30, 2007, the Company granted warrants to purchase 112,500 shares of the Company’s common stock, in the aggregate, at exercise prices of $1.00 per share separately to three accredited investors in connection with the Promissory Note Financing. The Company has valued these warrants at $12,000, in the aggregate and will expense this amount over the time of the respective underlying Promissory Notes. See Note 3, Notes Payable. The Company uses the Black-Scholes option pricing model to calculate the grant-date fair value of warrants, with the following assumptions: no dividend yield, expected volatility of between 45% and 60%, risk-free interest rate of between 3.0% to 5.25% and expected warrant life of five years. The following summarizes warrants to purchase the Company's common stock outstanding through September 30, 2007: Number of Warrants Exercise Price Warrants outstanding at June 30, 2007 1,625,160 $ 1.00 Warrants issued during the three months ended September 30, 2007 621,250 $ 1.00 Warrants outstanding at September 30, 2007 2,246,410 $ 1.00 Currently all warrants outstanding have an exercise price of $1.00 per share. 13 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 5:Stock Option Plan In April, 2005, stockholders holding a majority of the shares of the Company’s common stock approved the adoption of the Company’s 2005 Stock Option Plan (the “Plan”). The Plan is designed to help the Company attract, motivate and retain high quality employees necessary to execute the Company’s business plans successfully. On December 21, 2005 stockholders holding a majority of the shares of the Company’s common stock approved an increase in the number of common shares allocated to the Plan to 2,000,000, from 1,400,000 shares. Participation in the Plan is limited to employees and outside Directors. The exercise price of both incentive and nonqualified stock options is at least the fair market value of the Company’s common stock at the time of the grant. The options generally vest over a three to four year period and expire no later than ten years from the date of grant. The Company uses the Black-Scholes option pricing model to calculate the grant-date fair value of an award, with the following assumptions: no dividend yield, expected volatility of between 45% and 60%, risk-free interest rate of between 3.0% to 5.25% and expected option life of ten years. At June 30, 2007, there were 1,515,717 stock options outstanding under the 2005 Stock Option Plan. At September 30, 2007, there were 1,515,717 stock options outstanding under the 2005 Stock Option Plan. The exercise prices per share of these of options ranges from $0.35 to $1.12 and vesting is either 25% or 33% each year on the anniversary of grant date contingent upon continuing employment or services as a member of the Board of Directors. In the three months ended September 30, 2007, the Company granted no options to employees, made no grants of non-qualified options and there were no exercises of options. A summary of stock option transactions for the three months ended September 30, 2007 is as follows: Incentive Stock Options Nonqualified Stock Options Weighted Weighted Stock Average Stock Average Options Exercise Options Exercise Outstanding Price Outstanding Price Balance, June 30, 2007 1,335,717 $0.54 180,000 $0.48 Granted during the period - xx - xx Exercised during the period - xx - xx Cancelled / forfeited during the period - xx - xx Balance, September 30, 2007 1,335,717 $0.54 180,000 $0.48 14 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 5:Stock Option Plan (continued) The following table summarizes information about stock options outstanding at September 30, 2007: Summary of ISO Options Summary of Nonqualified Options Outstanding Exercisable Outstanding Exercisable Number Weighted Number Number Weighted Number Outstanding Average Outstanding Outstanding Average Outstanding at Remaining at at Remaining at Exercise September 30 Contractual September 30 September 30 Contractual September 30 Price 2007 Life 2007 2007 Life 2007 $0.35 887,417 7.6 Years 348,333 150,000 7.6 Years 75,000 $0.61 50,000 9.7 Years - - xx - $0.80 50,000 9.6 Years - - xx - $0.89 50,000 9.6 Years - - xx - $1.00 277,500 8.7 Years 68,750 - xx - $1.04 20,800 9.2 Years - - xx - $1.12 - xx - 30,000 9.3 Years - 1,335,717 417,083 180,000 75,000 At September 30, 2007, there were 1,515,717 stock options outstanding under the 2005 Stock Option Plan. During the three months ended September 30, 2007, the Company granted no additional stock options, no stock options were forfeited due to termination of employment and no vested stock options were exercised. Note 6:Income Taxes Deferred income taxes reflect the net effect of an operating loss carryforward. There are no significant temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the corresponding amounts used for income tax purposes. The components of the deferred assets are as follows at September 30, 2007 and June 30, 2007: September 30, 2007 June 30 2007 Net operating loss tax benefit $ 3,341,000 $ 2,884,000 Non-deductible options 100,000 85,000 Allowance for bad debt 26,000 26,000 Less valuation allowance (3,467,000 ) (2,995,000 ) $ 0 $ 0 A valuation allowance was required because the ultimate realization of deferred tax assets is dependent upon future taxable income and management believes that it is more likely than not that the deferred tax asset will not be realized through future taxable income.There is no income tax benefit for the losses for the three months ended September 30, 2007 and September 30, 2006, because management has determined that the realization of the net deferred tax asset is not assured and has created a valuation allowance for the entire amount of such benefits. At June 30, 2007, the Company had a net operating loss carryforward for Federal and State income tax purposes of approximately $7,150,000 which, if not used, will expire in various years through June 30, 2028. 15 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 7:Subsequent Events In October, 2007, the Company and Kinzer Technology, LLC (“Kinzer”) amended the March Debenture. Under the original terms of the March Debenture, the Company was prohibited from incurring any additional unsecured indebtedness for borrowed money after March 6, 2007 in excess of $1.0 million.The amendment increases the amount of such indebtedness which may be incurred after March 6, 2007 to $2.0 million.The March Debenture also requires quarter annual interest payments on each April 1, July 1, October 1, and January 1.The amendment permits the Company to defer the interest payments otherwise due on October 1, 2007 and January 1, 2008 until July 1, 2008. Effective November 6, 2007, the Company closed two of its five Company-owned retail stores, one in Leesport, Pennsylvania (formerly a franchise store) and one in Newark, Delaware (its first location) and eliminated staff at these locations.The Company has taken these actions as part of a recently implemented store performance evaluation and cost and expense reduction initiative developed earlier and designed to reduce costs and expenses. 16 Item 2.Management’s Discussion and Analysis or Plan of Operation Forward-Looking Information The following discussion of the Company’s financial condition and results of operations should be read in conjunction with the Company’s financial statements and notes for the three month period ended September 30, 2007 included herein and its audited financial statements and notes included in the Company’s Annual Report on Form 10-KSB for the year ended June 30, 2007 as filed with the Securities and Exchange Commission. This discussion and other sections of this Quarterly Report contain, in addition to historical information, forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause the Company’s actual results, performance or achievements expressed or implied by these forward-looking statements to differ materially from such forward-looking statements. The forward-looking statements included in this report may prove to be inaccurate. These statements are based on a number of assumptions concerning future events, and are subject to a number of uncertainties and other factors, many of which are outside its control. Actual results may differ materially from such statements for a number of reasons, including the effects of regulation and changes in capital requirements and funding. In light of the significant uncertainties inherent in these forward-looking statements, you should not consider this information to be a guarantee by us or any other person that the Company’s objectives and plans will be achieved. The Company does not undertake to update or revise its forward-looking statements even if experience or future changes make it clear that any projected results (expressed or implied) will not be realized. Some of the information that follows does not constitute historical fact but merely reflects management’s intent, belief or expectations regarding the anticipated effect of events, circumstances and trends.Such statements should also be considered as forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Management believes that their expectations are based on reasonable assumptions within the bounds of their knowledge of the Company’s business and operations. Factors that might cause or contribute to differences between management’s expectations and actual results include: · the ability to obtain the franchise growth and profitability as anticipated by management; · the ability to maintain margin and sales growth rates; · the ability to attract and retain quality employees; · the effect of changing economic conditions; · the ability to obtain adequate equity and/or debt financing, the proceeds of which would be used principally to fund the opening of additional stores and for working capital · the continued demand for the Company’s products and services; and · the ability successfully to compete with competitors in the Company’s industry. The listing of factors is not intended to include all potential risk factors.The Company makes no commitment to update these factors or to revise any forward-looking statements for events or circumstances, occurring after the statement is issued, except as required by law. Overview The Company is a retail store and franchise marketing company engaged in retail sales and distribution through the operation of its home cinema design centers, the sale of franchise stores and wholesale product distribution to franchisees. The Company’s design centers focus on the sale and installation of affordable large screen front projection in-home cinema rooms comprised of video and audio home theater components. A majority of 17 its home theater systems are installed on-site at customer homes, with screen sizes ranging from 80 inches to over 12 feet. The Company also sells theater seating, interior décor items, accessories and its proprietary digital theater management system called OneView™. The Company targets its home theater system marketing toward a larger consumer base than traditional custom home theater companies and focuses on lower retail price points in a store setting where customers can easily and readily encounter the complete home theater experience in a number of home settings. The Company’s first retail store or “design center” opened on September 1, 2003 in Newark, Delaware and was built to resemble an actual movie theater.A separate distribution center, warehouse and administrative office facility opened in February 2004, also in Newark, Delaware.This multi-purpose facility provides installation and service, warehousing and product distribution, and other retail support services to a cluster of company-owned design centers in contiguous and surrounding areas.The Company anticipates that it will open additional Company-owned design centers in the Mid-Atlantic region in the future. The following table sets forth the number of design centers: Theater Xtreme Entertainment Group, Inc. Design Stores Opened and Operating Franchised Company Total Not Yet Owned Franchised Opened Opened Total Number of design stores at June 30, 2004 1 0 1 0 1 Net additions (deletions) in the fiscal year ended June 30, 2005 1 1 2 3 5 Number of design stores at June 30, 2005 2 1 3 3 6 Net additions (deletions) in the fiscal year ended June 30, 2006 1 5 6 9 15 Number of design stores at June 30, 2006 3 6 9 12 21 Net additions (deletions) in the fiscal year ended June 30, 2007 2 3 5 0 5 Number of design stores at June 30, 2007 5 9 14 12 26 Net additions (deletions) in the three months ended September 30, 2007 0 2 2 0 2 Number of design stores atSeptember 30, 2007 5 11 16 12 28 Subsequent to September 30, 2007, the Company closed two of its underperforming Company-owned retail outlets, See Item 1, Note 7, Subsequent Events. The Company has a limited operating history for evaluating trends and seasonality. 18 Results of Operations for the three months ended September 30, 2007 compared to the three months ended September 30, 2006 Recognized sales for the three months ended September 30, 2007 were $ 1,203,013 compared to $1,462,528 for the three months ended September 30, 2006 reflecting a decrease of $(259,515) or (18)%, principally attributable to the decrease in retail sales offset in part by increases in wholesale sales and franchise revenues. Aggregate gross profit amounts and percentages were $382,728 and 32% for the three months ended September 30, 2007 as compared to $529,934 and 36% for the three months ended September 30, 2006. The following is illustrative for the three months ended September 30: 2007 2006 Sales Gross Profit % Sales Gross Profit % Retail $ 767,260 $ 220,206 29 % $ 1,262,564 $ 469,813 37 % Wholesale $ 311,625 $ 38,394 12 % $ 162,020 $ 22,177 14 % Franchise $ 124,128 $ 124,128 100 % $ 37,944 $ 37,944 100 % Total $ 1,203,013 $ 382,728 32 % $ 1,462,528 $ 529,934 36 % For the three months ended September 30, 2007, retail sales decreased by $495,304, or 39%, when compared to the three months ended September 30, 2006. Same-store sales, reflecting sales for the Company’s Delaware locations, were $608,991 and $952,287 for the three months ended September 30, 2007 and 2006, respectively and decreased significantly by $(343,281), or (36)%. This decrease is attributable mainly to reduced consumer spending in the consumer electronics category generally experienced by most consumer electronics retailers. For the same reasons, new stores accounted for a sales decrease of $(152,023) or (49)% and reflects the inclusion of the Company’s Leesport, Pennsylvania and Bel Air and Lutherville design stores. Gross profit amounts and percentages on retail sales for the three months ended September 30, 2007 amounted to $220,206 and 29% compared to $469,813 and 37% for the three months ended September 30, 2006.The decline in gross margin is attributable to underabsorption of warehouse and installation personnel costs owing to the decline of sales installations coupled with decreased margins on supplies (principally cables) used in installations, lower product margins on certain projectors, and inventory shrinkage at certain of the Company’s retail locations. For the three months ended September 30, 2007, the Company recognized wholesale sales, principally sales to franchisees, of $311,625 compared to $162,020 for the three months ended September 30, 2006.This increase results from the increasing number of franchisees open and under construction. Wholesale gross profit amounts and percentages were $38,394 and 12% compared to $22,177 and 14% for the three months ended September 30, 2006. For the three months ended September 30, 2007, the Company recognized $62,500 as earned revenue relating to the opening of its franchises compared to $25,000 recognized in the three months ended September 30, 2006. The Company’s franchise contract provides royalty payments of approximately 4% of franchisee gross revenues.For the three months ended September 30, 2007, the Company recognized franchise royalties of $61,628 compared to $12,944 in royalties recognized for the three months ended September 30, 2006. 19 Occupancy expenses include leasing expenses for retail design centers and office and warehouse facilities, property taxes, utilities, maintenance and other related occupancy expenses.For the three months ended September 30, 2007, occupancy expenses were $155,067 compared to $121,913 for the three months ended September 30, 2006.The increase relates to the opening of the fifth company-owned design center in Lutherville, Maryland and the relocated Wilmington design center. Selling, general and administrative expenses include the compensation of design center personnel, the franchise sales and support operations, advertising, marketing and other merchandising expenses, finance and information systems, human resources and training operations, related support functions, and executive officers compensation.Selling, general and administrative expenses for the three months ended September 30, 2007 were $1,198,841 compared to $1,056,462 for the three months ended September 30, 2006. Expenses for the three months ended September 30, 2007 include Advertising and Promotional expenses of $147,834 compared to $173,782 spent during the three months ended September 30, 2006 reflecting reduced spending for media advertising. Professional fees, excluding investment advisor expense, amounted to $188,957 for the three months ended September 30, 2007 compared to $99,772 for the three months ended September 30, 2006 reflective of increased spending for management consulting services. Investment advisor expense amounted to $107,579 for the three months ended September 30, 2007 compared to $87,949 for the three months ended September 30, 2006. The majority of the remaining increase in selling, general and administrative expenses is spread evenly throughout all remaining expense categories. The Company had net losses of $(1,093,154) and $(3,446,254) for the three months ended September 30, 2007 and June 30, 2007, respectively. The Company had a working capital deficit at September 30, 2007 that resulted in a current ratio of 0.70 at such date. The Company was able to maintain operations in the three months ended September 30, 2007 only by borrowing $225,000 on a short-term basis at a very high interest rate and allowing accounts payable and accrued expenses to increase to $993,378 at September 30, 2007 from $801,978 at June 30, 2007. As noted in the Company’s auditor’s report for the twelve months ended June 30, 2007, there is substantial doubt about the Company’s ability to continue as a going concern. Nonetheless, the Company is seeking to remedy this extremely difficult financial situation with cost-cutting measures and attempts to raise capital. There is no assurance that cost-cutting measures will succeed nor is there any assurance that additional capital will be available to the Companyon any terms, let alone terms acceptable to the Company. Liquidity The Company’s cash needs are primarily for working capital to support inventory and fund anticipated future net losses, and for the capital costs of expanding the number of Company-owned design centers.Additional working capital will be used to further develop the Company’s ability to significantly expand and support franchise operations. The Company’s cash position increased slightly to $235,300 at September 30, 2007 from $232,583 at June 30, 2007. The loss for the three months ended September 30, 2007 of $(1,093,154) included non-cash depreciation and amortization charges amounting to $205,073 and was further offset by a decreases in accounts receivable and inventory of $60,741 and 59,700, respectively, an increase in accounts payable of $191,400, an increase in deferred sales of $187,269, the issuance of common share and warrants amounting to $41,987 for services rendered, and a net reduction in prepaid expenses of $41,155, resulting in a net cash used in operating activities of $(210,823). During the three months ended September 30, 2007, the Company spent $2,567 for the acquisition of equipment. 20 During the three months ended September 30, 2007, to finance its loss, capital expenditures, and changes in other working capital items, the Company increased its notes payable by $225,000. Between July 20 and August 15, 2007, the Company executed and delivered promissory notes to three accredited investors ( the “Promissory Note Investors”) in the aggregate face amount of $225,000 (the “Promissory Notes”), and warrants (the “Promissory Warrants”) to purchase up to 112,500shares, in the aggregate, of the Company’s common stock (the “Promissory Note Financing”). The proceeds of the Promissory Note Financing were used for general corporate purposes. The Promissory Notes bear interest at 14% per annum, mature one year from the date of issue and may be prepaid at any time without penalty. See Item 1, Note 3, Notes Payable. At September 30, 2007, the Company did not have a credit facility or line-of-credit arrangement.The Company has no compensating balance requirements.The Company has a borrowing covenant in connection with the long term debenture (the “March Debenture”), as amended, whereby the Company’s borrowing ability is proscribed to an aggregate of $2,000,000 in additional unsecured indebtedness that may be incurred subsequent to March 6, 2007.Should the Company exceed this limitation, the March Debenture would become due and payable in its entirety.Pursuant to this covenant, the Company has $1,746,076 of remaining borrowing capacity as of September 30, 2007.Additionally and also pursuant to the March Debenture, should the Company raise in excess of $6,000,000 in equity financing, the March Debenture would become due and payable in its entirety. In October, 2007, the Company and Kinzer Technology, LLC (“Kinzer”) amended the March Debenture.Under the original terms of the March Debenture, the Company was prohibited from incurring any additional unsecured indebtedness for borrowed money after March 6, 2007 in excess of $1.0 million.The amendment increases the amount of such indebtedness which may be incurred after March 6, 2007 to $2.0 million.The March Debenture also requires quarter annual interest payments on each April 1, July 1, October 1, and January 1.The amendment permits the Company to defer the interest payments otherwise due on October 1, 2007 and January 1, 2008 until July 1, 2008. The Company does not have any committed sources of additional financing, and there can be no assurance that additional funding, as necessary, will be available on acceptable terms, if at all.If adequate funds are not available, the Company may be required to further delay, scale back, or eliminate certain aspects of its business plan or current operations or attempt to obtain funds through arrangements with collaborative partners or others that may require the Company to surrender rights to Company methods, technologies, product development projects, certain products or existing markets.Continuing losses together with the inability to secure adequate additional funds could cause the Company to cease operations. The Company’s cash flow from operations since inception has been and continues to be negative.If the Company does not raise a sufficient amount of capital, it may not have the ability to remain in business until such time, if ever, when it becomes profitable. Although management expects increased operating costs in future periods due to a commitment to develop retail, franchising, and distribution operations on a regional and national scale, it also recognizes the need to monitor its costs and assess the progress of each of its Company-owned design stores. Accordingly, it has begun and will continue a program of selective cost reduction and profit improvement initiatives to keep costs within prescribed parameters. This program had led to the closing of two of its five Company-owned design stores that were underperforming at the store profit contribution level. Despite these closures, management expects an increase in gross profits from sales resulting from the opening of additional design stores whose locations will be in major metropolitan retail centers. Additionally, management anticipates an increase in contributions from its franchise operations, proceeds from additional capital contributions from shareholders, and, to the extent necessary, improvements through further modifications to its business plan. 21 The Company either needs to reduce overhead expenses or increase the number of profitable operating stores to the point where the aggregate contribution from such stores offsets its future capital requirements. The adequacy of available funds will depend on numerous factors and risks, including the number of and planned implementation of the establishment of new Company-owned retail design centers, the sale of Company franchises on a national level, the successful development of internally branded products for distribution to franchisees, and the results of risks associated with the ability to establish meaningful consumer market identification, branding and penetration, the ability to adapt to rapid technological changes, and the ability to successfully compete against intense competitive pressures from potentially larger, better capitalized future competitors when such enter the Company’s market segment.Further, the Company’s results of operations and resulting capital requirements will be affected by a wide variety of additional factors and risks including, but perhaps not limited to, general economic conditions, decreases in average selling prices over the life of any particular product, new product and technology introductions, the ability to acquire sufficient quantities of a given product in a timely manner, the ability to develop and maintain critical strategic supply and co-marketing relationships and the ability to safeguard intellectual property. In the event the Company’s plans change or its assumptions change or prove to be inaccurate or the funds available prove to be insufficient to fund operations at the planned level (due to further unanticipated expenses, delays, problems or otherwise), the Company could be required to obtain additional funds through equity or debt financing, through strategic alliances with corporate partners and others, or through other sources in order to successfully continue to implement its business strategies.There is no assurance any such additional funds could be obtained by the Company. The Company’s current policy is to invest its cash reserves in bank deposits, certificates of deposit, commercial paper, corporate notes, U.S. government instruments or other investment-grade instruments. There can be no assurance that the Company will be able to successfully implement its business strategies or that profitability will ever be achieved.The Company expects that its future operating results will fluctuate significantly from year to year and will be impacted by factors beyond its control. Off-Balance Sheet Arrangements There are no off-balance sheet arrangements to which the Company is a party. Item 3. Controls and Procedures. An evaluation was performed under the supervision and with the participation of the Company’s principal executive officer and principal financial officer of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of September 30, 2007. The evaluation revealed to the Company’s principal executive officer and principal financial officer that the design and operation of the Company’s disclosure controls and procedures were effective as of September 30, 2007. There have been no significant changes in the Company’s internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company’s internal control for the period covered by this Quarterly Report on Form 10-QSB. 22 PART II OTHER INFORMATION Item 2.Unregistered Sales of Equity Securities and Use of Proceeds During the three months ended September 30, 2007, the Company issued 650,000 of its common shares at $0.61 per share with net proceeds of $395,650,and granted warrants to purchase 500,000 shares of the Company’s common stock at an exercise price of $1.00 per share, to a consultant for services rendered. During the three months ended September 30, 2007, the Company issued 75,000 of its common shares at $0.55 per share with net proceeds of $41,187, net of legal expenses, to another unrelated consultant for services rendered. During the three months September 30, 2007, the Company granted warrants to purchase 8,750 shares of the Company’s common stock at an exercise price of $1.00 per share to third unrelated consultant in consideration for services rendered. During the three months September 30, 2007, the Company granted warrants to purchase 112,500 shares of the Company’s common stock, in the aggregate, at exercise prices of $1.00 per share separately to three accredited investors in connection with the issuance of Promissory Notes whose proceeds were used for general corporate purposes. Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of the Company’s security holders during the three months ended September 30, 2007. Item 6.Exhibits Exhibit Description of Exhibit 31.1 Certification pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended executed by the Chief Executive Officer of the Company. 31.2 Certification pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended executed by the Chief Financial Officer of the Company. 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 executed by the Chief Executive Officer of the Company. 32.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 executed by the Chief Financial Officer of the Company. 23 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THEATER XTREME ENTERTAINMENT GROUP, INC. November 19, 2007 By: /s/ Scott R. Oglum Scott R. Oglum Chairman of the Board and Chief Executive Officer By: /s/ James J. Vincenzo James J. Vincenzo Chief Financial Officer 24
